Citation Nr: 1607330	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral hearing loss.

2. Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral pes planus.

3. Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral pes planus.

4. Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected bilateral pes planus.

5. Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) following an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran filed a substantive appeal, VA Form 9, in March 2014, in which he specifically limited his appeal to the claims noted on the title page.  The Veteran's representative presented argument for an evaluation in excess of 30 percent for PTSD; however, that issue is not on appeal and will not be addressed by the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2015).

The issues of service connection for bilateral hip and ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's bilateral hearing loss demonstrates, at most, Level II hearing acuity in the right ear and Level I hearing acuity in the left ear for the entirety of the appeal period.

2. The Veteran does not have a bilateral knee disorder that is attributable to military service, that was manifested within one year of separation of service, or that was aggravated by his service-connected bilateral pes planus.

3. The Veteran does not have a back disorder, to include mild degenerative joint disease, that is attributable to military service, that was manifested within one year of separation of service, or that was aggravated by service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3. The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice for the service connection claims decided here was provided in August 2011 and May 2012.  The appeal of the rating for hearing loss arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

The duty to assist has also been met.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in July 2012 and January 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

I. Initial Compensable Evaluation for Hearing Loss

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran has appealed the initial evaluation assigned for his bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

Relevant evidence of record consists of a VA audiological examination in July 2012, as well as the Veteran's statements.

Results from the July 2012 audiogram conducted at the VA examination reflect that puretone threshold, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg Hz
RIGHT
45
55
70
75
61
LEFT
45
50
65
65
56

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear, using Maryland CNC tests.  At the examination, the Veteran reported that he had difficulty hearing people and had to keep the volume of the television on loud.  

Based on those results with the utilization of Table VI, the Veteran demonstrated Level II hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the July 2012 VA examination.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Upon review of the evidence, the Board finds that a compensable evaluation for bilateral hearing loss is not warranted.  The July 2012 VA audiogram demonstrates no worse than Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the VA examination does not support the assignment of a disability rating in excess of what the AOJ has already awarded-a noncompensable rating-for the entirety of the appeal period.  

The Veteran contends that he should be rated at a compensable level because "he is not able to converse with others without being face-to-face and he must increase the volume on his TV in order to hear."  However, as noted above, the assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  While the Board acknowledges the Veteran's hearing difficulties, the rating criteria dictates a noncompensable disability rating based on his certified test results.

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  The Board has considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

Here, a review of the July 2012 VA audiological examination reflects that the examiner (audiologist) did provide an adequate description of the functional effects of the Veteran's hearing loss.  The examiner specifically noted the Veteran's complaints about his hearing.  Upon being asked, the Veteran stated that he had difficulty understanding people and had to keep the volume of the television on loud.  The Veteran described the overall functional impairment as "always asking people to repeat." The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Accordingly, the Board finds that an initial compensable rating for the Veteran's bilateral hearing loss must be denied.  See 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309(a)-including arthritis-service connection may also be established by showing continuity of symptoms or that the disease was manifest during a presumptive period.  38 C.F.R. §§ 3.303(b); 3.307, 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

A. Bilateral Knee Disorder

The Veteran contends that he has a bilateral knee disorder, which is attributable to his military service, or has been caused or made worse by his service-connected bilateral pes planus.  Relevant evidence of record consists of service treatment records (STRs), VA and private treatment records, a January 2014 VA examination, as well as the Veteran's statements. 

The Veteran's STRs are silent as to complaints, diagnoses, or treatments for knee disorders.  A February 1966 enlistment report of medical examination is normal for lower extremities, and a report of medical history lists mumps, night sweats, skin disease, hernia, and trick/locked knees as problems present at induction.  The examiner noted in the report of medical history that the Veteran's right knee was unstable.  Records show that while there were no complaints, treatments, or diagnoses for any knee conditions during the Veteran's active military service, the Veteran was treated for complaints of ankle and foot pain, prostate problems, wart on the left finger, ringworms, and scrotal sac pain.  A November 1967 separation report of medical examination is normal for the lower extremities.  No pertinent defects or diagnoses were noted.  The examiner elaborated in the report of medical history that the Veteran had lameness in his left leg due to chronic prostatitis, which was treated and cleared.  

VA and private treatment records reflect complaints, treatments, and diagnoses for various conditions, but nothing regarding the knees.  The January 2014 VA examination did not diagnose any knee disorder because there was no pathology upon which to render a diagnosis.  Thus, the examiner opined that the Veteran's knee conditions were less likely than not proximately due to or a result of the Veteran's service-connected bilateral pes planus because the Veteran had extremely mild pes planus, if at all, which did not require orthotics, and that his gait was within normal limits.  Further, the examiner found the Veteran's knees to be within normal limits, and x-rays did not reveal any conditions.  

Upon review of the evidence, the Board finds that there is no evidence of a current diagnosis for a bilateral knee disorder throughout the appeal period.  Accordingly, the Board must deny service connection for a bilateral knee disorder, to include secondary to service-connected pes planus.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995).
 
The Board has considered the Veteran's contention that his bilateral knee disorder is attributable to his military service, or a result of or aggravated by his service-connected pes planus.  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of his disorder.  Thus, although the Veteran is competent to report symptoms observable to a layperson, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on a medical question such as this.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner.  Thus, the Veteran's own assertions as to the etiology of his bilateral knee disorder have little probative value.  The Board further acknowledges the Veteran's complaints of pain, but notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub no, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection.  The Veteran does not have a current diagnosis of a bilateral knee disorder.  Thus, the claim of service connection for a bilateral knee disorder must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b).  

B. Back Disorder

The Veteran contends that he has a back disorder, which is attributable to his military service, or has been caused or made worse by his service-connected bilateral pes planus.  Relevant evidence of record consists of STRs, private treatment records, a January 2014 VA examination, as well as the Veteran's statements. 

The Veteran's STRs are silent as to complaints, diagnoses, or treatments for a back disorder.  A February 1966 enlistment report of medical examination is normal for the spine or other musculoskeletal systems, and a report of medical history lists mumps, night sweats, skin disease, hernia, and trick/locked knees as problems present at induction.  The examiner noted in the report of medical history that the Veteran's right knee was unstable.  Records show that while there are no complaints, treatments, or diagnoses for any back conditions during the Veteran's active military service, the Veteran was treated for complaints of ankle and foot pain, prostate problems, wart on the left finger, ringworms, and scrotal sac pain.  A November 1967 separation report of medical examination is normal for the spine or other musculoskeletal systems.  No pertinent defects or diagnoses were noted.  

Private treatment records in March 1992 reveal that the Veteran stated that five years before he had bent over and his back had slipped out of place.  The examiner diagnosed him with acute lumbar strain.  In November 1995, private records reflect that the Veteran had bent over and when he stood up he felt his back go out of place.  The examiner diagnosed him with acute lumbar strain and lumbar somatic dysfunction.  Records in July 1998 show that the Veteran experienced back pain diagnosed as lumbar strain and lumbar spasms, and in August 2010, the Veteran had right sciatica lumbar pain.  

At the January 2014 VA examination, the examiner diagnosed the Veteran with mild degenerative joint disease (DJD) and opined that his back disorder was less likely than not proximately due to or a result of the Veteran's service-connected bilateral pes planus because the Veteran had extremely mild pes planus, if at all, which did not require orthotics, and that his gait was within normal limits.  Further, the examiner concluded that the Veteran's mild DJD was "the result of expected aging changes in a 67 year-old male."  

Upon review of the evidence, the Board finds that service connection for a back disorder, to include as secondary to service-connected pes planus, is not warranted.  As an initial matter, the Board notes that the Veteran was diagnosed with mild DJD of the back in January 2014, 46 years after his military service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Further, despite medical treatment records for various conditions during and after his military service, there is no medical evidence of any back condition until March 1992, 24 years after the Veteran's military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000)).

In addition, the Board finds it compelling that, as discussed above, the only medical evidence of record providing an opinion regarding any etiological relationship between the Veteran's claimed back disorder and his service-connected pes planus-the January 2014 VA examination-is negative.  Private treatment records in March 1992 and November 1995 reveal that the Veteran reported he had injured his back when he bent over and then straightened it.  Further, the Board finds it noteworthy that his private medical records list numerous treatments for various medical problems but do not reference to the Veteran's service-connected pes planus or indicate that any problems are due to or aggravated by of his pes planus.

The Board has considered the Veteran's contention that his back disorder is attributable to his military service, or a result of or aggravated by his service-connected pes planus.  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of his disorder.  Thus, although the Veteran is competent to report symptoms observable to a layperson, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on a medical question such as this.  See Davidson v, 581 F.3d at 1313.  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner.  Thus, the Veteran's own assertions as to the etiology of his back disorder have little probative value.

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection.  The Veteran does not have a back disorder traceable to disease or injury incurred in or aggravated during active military service, or that has been caused or made worse by service-connected bilateral pes planus.  Thus, the claim for service connection for a back disorder must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral pes planus, is denied.

Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral pes planus, is denied.

REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims.

In regard to the bilateral ankle disorder, private treatment records in June 2011 diagnosed the Veteran with bilateral ankle bursitis.  At the January 2014 VA examination, the examiner stated that the Veteran did not have now or had ever had an ankle condition.  The Veteran filed his claim for service connection in June 2011, and that his diagnosis of bilateral ankle bursitis is within the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The claim must be remanded for an addendum opinion discussing whether the Veteran's diagnosis of bilateral ankle bursitis is related to his service-connected pes planus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Concerning the Veteran's bilateral hip disorder, the Veteran's private treatment records in June 2007 reveal that the Veteran had been experiencing pain and popping in his right hip since 2005, and x-rays in August 2007 showed a labral tear in the anterolateral portion of the hip.  The Veteran underwent a right hip surgery in August 2007.  At the January 2014 VA examination, the examiner diagnosed the Veteran with bilateral hip trochanter bursitis and found that this diagnosis was less likely than not proximately due to or the result of the service-connected pes planus.  The examiner he did not address whether the Veteran's service-connected bilateral pes planus aggravated his hip disorders.  See Barr , 21 Vet. App. at 312 (2007).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA or private treatment that he may have had for his bilateral ankle and hip disorders since service.  After securing the necessary releases, take all appropriate action to obtain the records.

2. After completion of the foregoing, return the Veteran's claims file to the VA examiner who provided the January 2014 bilateral ankle disorder opinion for an addendum medical opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed  bilateral ankle disorder (to include bursitis) was aggravated by his service-connected pes planus.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialists' opinion or other information needed to provide the requested opinion. 

3. Return the Veteran's claims file to the VA examiner who provided the January 2014 bilateral hip disorder opinion for an addendum medical opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  
If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed hip disorder, including trochanter bursitis or right hip labral tear was caused or aggravated by his service-connected pes planus.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialists' opinion or other information needed to provide the requested opinion. 

4. Following any additional indicated development, review the claims file and readjudicate the Veteran's claims for service connection for bilateral ankle and hip disorders, to include as secondary to service-connected pes planus.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


